Citation Nr: 0405473	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  97-10 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as secondary to chemical, biological and radiological 
exposure.  

2.  Entitlement to service connection for a back disorder, 
including spina bifida, to include as secondary to chemical, 
biological and radiological exposure.

3.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD), to 
include as secondary to chemical, biological and radiological 
exposure.

4.  Entitlement to service connection for a lung disorder, to 
include as secondary to chemical, biological and radiological 
exposure.

5.  Entitlement to service connection for a cardiovascular 
disorder, including hypertension, to include as secondary to 
chemical, biological and radiological exposure.

6.  Entitlement to service connection for a kidney disorder, 
to include as secondary to chemical, biological and 
radiological exposure.

7.  Entitlement to service connection for post-polio 
syndrome, to include as secondary to chemical, biological and 
radiological exposure.

8.  Entitlement to service connection for residuals of heat 
stroke, to include as secondary to chemical, biological and 
radiological exposure.

9.  Entitlement to service connection for a disability 
manifested by fatigue and weakness, to include as secondary 
to chemical, biological and radiological exposure.

10.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a pulmonary embolism 
resulting from Department of Veterans Affairs (VA) medical 
treatment.

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
dental disorder, to include as secondary to chemical, 
biological and radiological exposure.


REPRESENTATION

Veteran represented by:	Cindy B. Smith, Esq.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1960 to May 1962.  
His claims initially came before the Board of Veterans' 
Appeal (Board) on appeal from a January 1997 rating decision 
of the VA, Regional Office (RO), in Portland, Oregon.  

In December 1999, the Board, in pertinent part, affirmed the 
RO's decision on the veteran's claims after reopening his 
previously denied claims of entitlement to service connection 
for a skin disorder and back disorder, including spina 
bifida.  The veteran appealed the Board's December 1999 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Thereafter, in a single judge dispositive 
order issued in August 2002, the Court vacated that portion 
of the Board's December 1999 decision denying as not well-
grounded the aforementioned claims for service connection and 
benefits under 38 U.S.C.A. § 1151, and declining to reopen 
the claim of entitlement to service connection for a dental 
disorder for failure to submit new and material evidence.  
The Court then remanded the veteran's appeal to the Board for 
readjudication pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001), 
codified at 38 C.F.R. § 3.156(a) (2003).  

The Board notes that in 2002, while the Court was deciding 
the issues now on appeal, the veteran perfected an appeal of 
the RO's March 2001 rating decision denying entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151, for 
herpetic eruptions (claimed as blisters) and a jaw defect, 
and entitlement to a total disability evaluation based on 
individual unemployability.  After the Court issued its 
August 2002 Order, the RO associated with the claims file 
documents pertaining to this later appeal.  The claims file 
was then returned to the Board.  Those issues have not, 
however, been certified to the Board for appellate review and 
it is unclear whether the RO is already undertaking the 
necessary actions prior to such certification.  The issues of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151, for herpetic eruptions (claimed as 
blisters) and a jaw defect, and entitlement to a total 
disability evaluation based on individual unemployability are 
therefore referred to the RO for appropriate action prior to 
certification, to include ensuring that all notification and 
development action required under the VCAA and its 
implementing regulations is completed with regard to those 
claims and to include affording the veteran a hearing before 
the Board, which he requested in a VA Form 9 received in 
February 2002.  

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required on his part. 


REMAND

The veteran seeks service connection for skin, back, 
psychiatric, lung, cardiovascular, and kidney disorders, 
post-polio syndrome, residuals of heat stroke, and a 
disability manifested by fatigue and weakness.  He also seeks 
the reopening of a previously denied claim of entitlement to 
service connection for a dental disorder and entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
pulmonary embolism.  A review of the claims file reveals that 
additional notification and development actions are necessary 
prior to appellate disposition.  

First, as the Court indicated in its August 2002 Order, there 
has been a significant change in the law since the veteran 
filed his appeal.  Specifically, on November 9, 2000, the 
President signed into law the VCAA.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002)).  The VCAA and its 
implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), are applicable to the 
issues decided herein.

The VCAA eliminated the need for a claimant to submit a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  The Court has since 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R.§ 3.159, require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary).  In its August 2002 Order, the Court 
explained that, because, in its January 1997 rating decision, 
the RO denied the veteran's service connection claims and his 
claim under 38 U.S.C.A. § 1151 on the basis that they were 
not well grounded, those claims must be readjudicated 
pursuant to the VCAA.  

Second, since the veteran filed his appeal, the regulation 
governing claims to reopen has been amended.  See 66 Fed. 
Reg. 45,620, 45,630 (2001) (codified at 38 C.F.R. § 3.156 
(2003)).  This amendment is applicable to all claims filed on 
or after August 29, 2001.  The veteran filed his claim to 
reopen prior to that date; therefore, when the RO decided 
that claim, it correctly applied the former version of the 
regulation pertinent to claims to reopen.  Despite this fact, 
in its August 2002 Order, the Court cited Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) for the proposition 
that the more favorable version of the regulation applied, 
and indicated that it was not for the Court to determine in 
the first instance which version was more favorable to the 
veteran.  Based on the Court's comments, on remand, the RO 
should inform the veteran of the change in the regulation, 
cite both versions of the regulation in a supplemental 
statement of the case, and readjudicate the veteran's 
materiality claim pursuant to the version of the regulation 
that is more favorable to him.  

Third, the VCAA provides that VA must assist a claimant in 
obtaining and fully developing all of the evidence relevant 
to that claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002).  In this case, the veteran has identified relevant 
outstanding evidence that needs to be secured.  This evidence 
consists of records of the veteran's treatment by Russell 
Pool, M.D., and at the VA Medical Center in Manila, 
Philippines, Holy Rosary Medical Center in Ontario, Oregon, 
Oregon Health Sciences University Hospital in Portland, 
Oregon, Oregon State Hospital in Salem, Oregon, and the 
Bureau of United States Prisons.  This evidence also consists 
of the documents upon which the Social Security 
Administration (SSA) relied in awarding the veteran 
disability benefits.  Further relevant to the availability of 
additional relevant records, the veteran has claimed that his 
medical files from Holy Rosary Medical Center in Ontario, 
Oregon, and Oregon Health Sciences University Hospital in 
Portland, Oregon, are missing from the claims file.  In 
earlier compiled volumes of the claims file, the Board was 
able to locate some, but not recent, records of the veteran's 
treatment at those facilities.  Efforts to ensure that all 
available medical records are associated with the claims file 
should thus be made on remand.

Also, the veteran alleges that he developed certain of the 
disorders at issue during service, secondary to chemical, 
biological, and radiological agents he was exposed to in 
1961, while serving as a member of the 18th Chemical 
Detachment at Dugway Proving Ground.  The RO has made 
numerous unsuccessful attempts to verify such involvement.  
Service personnel records confirm that the veteran served at 
Dugway Proving Ground as a member of the 18th Chemical 
Detachment and film badge readings show in-service radiation 
exposure.  Letters from various authorities indicate that 
there is no information verifying the veteran's involvement 
at Dugway Proving Ground in any chemical or radiological 
testing.  The RO did not, however, contact one source that 
might have additional information on the matter:  In a 
January 1999 letter from the United States Army Dugway 
Proving Grounds to the RO, a Command Judge Advocate suggested 
contacting the Defense Technical Information Center, ATTN, 
DTIC-BCP, 8725 John J. Kingman Road, Suite 944, Ft. Belvoir, 
Virginia 22060-6218.  The RO should request relevant 
information from the above source on remand.

The Board further notes that under 38 U.S.C.A. § 5103A (West 
2002), VA's duty to assist includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  In this case, such an examination is necessary with 
regard to the veteran's claims for service connection for 
skin, back and psychiatric disorders, post-polio syndrome, 
and fatigue and weakness.  This is so because the evidence 
establishes that the veteran suffered polio and had back 
problems prior to service, expressed complaints related to 
his skin, back, muscles and mental health during service, and 
has recently been treated for skin, back and psychiatric 
complaints and shown to have back weakness associated with 
his polio.  Given these facts, the RO should afford the 
veteran examinations, during which examiners can definitively 
determine whether the veteran has the alleged disorders, and 
if so, whether they were incurred in or aggravated by 
service.  

Accordingly, this appeal is REMANDED for the following:

1.  The RO should contact the veteran and 
request him to provide the complete names, 
addresses and dates of treatment of all 
health care professionals, VA and non-VA, 
who have evaluated the disabilities at 
issue in this appeal since his period of 
active duty and whose records are not 
already in the claims file.  The RO should 
specifically seek information on the 
providers the veteran has already 
identified, including Russell Pool, M.D., 
the VA Medical Center in Manila, 
Philippines, Holy Rosary Medical Center in 
Ontario, Oregon, Oregon Health Sciences 
University Hospital in Portland, Oregon, 
Oregon State Hospital in Salem, Oregon, 
and the Bureau of United States Prisons.

2.  After obtaining any necessary 
authorization, the RO should request, 
obtain and associate with the claims file 
the actual clinical records, inpatient 
and outpatient records, consultation 
reports, reports of diagnostic testing, 
progress notes, and any other pertinent 
treatment records or evaluation reports 
from all medical providers identified.  
If any records are unavailable, the RO 
should note this fact in writing in the 
record.  The RO should ensure, in any 
case, that any relevant records of VA 
treatment or evaluation are associated 
with the claims file.

3.  The RO should contact the SSA and 
request a copy of all of the records upon 
which it relied in awarding the veteran 
disability benefits, as well as any 
further SSA disability determinations 
made in the veteran's case.

4.  The RO should contact the Defense 
Technical Information Center (DTIC), 
ATTN, DTIC-BCP, 8725 John J. Kingman 
Road, Suite 944, Ft. Belvoir, Virginia 
22060-6218, in an attempt to verify the 
veteran's alleged involvement in 
chemical, biological, and/or radiological 
testing in 1961, at Dugway Proving 
Ground.  The RO should ask personnel from 
DTIC to respond to the RO's inquiry in 
writing and the RO should then associate 
that response with the veteran's claims 
file. 

5.  The RO should afford the veteran VA 
examinations by physicians with the 
appropriate expertise to determine the 
correct diagnoses and likely etiologies 
of his skin, back, and psychiatric 
disorders, post-polio syndrome, and 
complaints of fatigue and weakness.  The 
RO should notify the veteran that if he 
does not attend the scheduled 
examination, his failure to do so might 
adversely affect his claim.  The RO 
should forward the claims file to the 
examiner for review and ask the examiner 
to confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiners should: 

a) diagnose all existing skin, back 
and psychiatric disabilities, 
residuals of polio, and disabilities 
manifested by fatigue and weakness; 

b) opine whether each disability 
identified under a) above is shown 
by the medical evidence of record to 
have existed prior to entry into 
active service, whether such was 
first clinically manifested during 
active service, or, whether is at 
least as likely as not that each is 
otherwise causally related to the 
veteran's period of active service, 
to include any documented exposure 
to radiation, chemicals or 
biological toxins; 

c) for any disability shown by the 
competent medical evidence to have 
existed prior to service, the 
examiner is further requested to 
state whether such increased in 
severity during active service, and, 
if so, if such increase represented 
the natural progression of the 
disease process.

d) provide a detailed rationale, 
with specific references to the 
record, for all opinions expressed.  

6.  Once the above development is 
completed, the RO should review the 
claims file and undertake all other 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103(A) (West 2002), and its implementing 
regulations, and consistent with all 
governing legal authority.  Such action 
should include informing the veteran of 
the evidence needed to support his 
service connection, 38 U.S.C.A. § 1151 
and materiality claims.  The RO should 
also indicate whether the veteran should 
submit such evidence or whether the RO 
will obtain and associate such evidence 
with the claims file.  The RO should 
afford the veteran an opportunity to 
identify or submit pertinent, outstanding 
evidence or information in response to 
this notice, in particular inviting him 
to submit competent evidence showing that 
he currently has each of the claimed 
disabilities, to include disabling 
residuals of a pulmonary embolism, and, 
competent evidence showing that the 
existing disabilities are causally 
related to service, or, as relevant to 
the 38 U.S.C.A. § 1151 claim, to VA 
treatment.  The RO should take 
appropriate follow-up steps to assist the 
veteran in securing all identified 
evidence and information, to include 
scheduling any additionally indicated 
examinations, such as pertaining to his 
dental or pulmonary embolism claims.

7.  Finally, the RO should readjudicate 
the claims remanded herein.  If the RO 
denies any benefit sought on appeal, it 
should provide the veteran and his 
attorney a supplemental statement of the 
case, which cites to the former and 
amended version of 38 C.F.R. § 3.156, and 
then afford them an opportunity to 
respond thereto.  Thereafter, subject to 
current appellate procedure, the RO 
should return the case to the Board for 
further consideration, if in order.

The purposes of this REMAND are to comply with the Court's 
August 2002 Order and to obtain additional information.  No 
inference should be drawn regarding the ultimate disposition 
of these claims.  The veteran is free to submit any 
additional argument or evidence he wishes to have considered 
in connection with his appeal; however, he is not required to 
act unless he is otherwise notified.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously).  See also VBA's Adjudication Procedure 
Manual, M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


